Case 2:18-cv-12247-SFC-DRG ECF No. 48 filed 05/15/19   PageID.1256   Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  TROY KARPOVICH, as guardian of
  MICHAEL R. KARPOVICH, a legally-
  incapacitated person,

             Plaintiff,                      CaseNo. 2:18-cv-12247-SFC-DRG

                                             Honorable Sean F. Cox




  CITY OF DETROIT, a municipal corporation,
  JAMES E. CRAIG, in his official capacity,
  DETROIT BOARD OF POLICE COMMISSIONERS,
  TIMOTHY L LEACH, FREDERICK E.
  PERSON, DETROIT POLICE OFFICERS
  JOHN DOES 1 - 5, in their individual and
  official capacities, TIMOTHY L. LEACH
  d/b/a T. LEACH ENTERPRISE, and
  EIGHTH STREET VENTURES, LLC,
  d/b/a Ottava Via,

              Defendants.
                                                         /

   Defendants City of Detroit. James Craig, in his official capacity and
  Detroit Board of Police Commissioners Response to Plaintiff's Motion
                                to Compel

        The attorney for the above named defendants and the attorney for the

  plaintiff have met and conferred concerning the various issues raised by

  plaintiff in this motion to compel and concerning the defendant's previous

  responses to the plaintiffs request for documents.


                                    Page 1 of 3
Case 2:18-cv-12247-SFC-DRG ECF No. 48 filed 05/15/19   PageID.1257   Page 2 of 3



        Defendants continue to assemble the requested documents and post

  them to the www.box.com electronic access point, entitled Karpovich v.

  Detroit et. al., Discovery Documents.     Once the assembly is reasonably

  complete defendants will also supplement the prior written responses so that

  the assembled documents can be understood and reviewed.

        This incident was comprehensively investigated and the documents

  and related materials are extensive.      Moreover, there is still a criminal

  proceeding against the two officer defendants which is pending separately.

  Consequently this a difficult and time consuming process and will require

  some patience even with the existing co-operation between the parties.

                                     Respectfully submitted,

                                     /s/Edward V. Keelean (P29131)
                                     Attorney for Defendants
                                     City of Detroit Law Department
                                     2 Woodward Avenue, Suite 500
                                     Detroit, Ml 48226
                                     (313)237-3059
                                     KeelE@detroitmi.gov
        Dated: May 14, 2019




                                   Page 2 of 3
Case 2:18-cv-12247-SFC-DRG ECF No. 48 filed 05/15/19    PageID.1258    Page 3 of 3



                                   Proof of Service

       I hereby certify that on May 15, 2019,1 electronically filed the foregoing
 pleading with the Clerk of the Court using the courts electronic filing system
 which will send notification of such filing to counsel of record.

                                             /s/Edward V. Keelean




                                     Page 3 of 3
